



Exhibit 10.2


RADIAN GROUP INC.
RESTRICTIVE COVENANTS AGREEMENT




Your Information:


Name:    


Address:    


Date:    


Company:
Radian Group Inc., its affiliates, and their respective successors or assigns
(collectively, the “Company”)



Address:    Radian Group Inc.
1601 Market Street
Philadelphia, PA 19103


In consideration of your employment with the Company, the compensation the
Company has agreed to pay you, and your access to Confidential Information and
Trade Secrets (as such term is defined below), the receipt and sufficiency of
which you acknowledge, you agree to this Restrictive Covenants Agreement (this
“Agreement”), as follows:
1.Restrictive Covenants.
(a)You acknowledge and agree that, during and after your employment with the
Company, you will be subject to, and will comply with, the applicable
confidentiality and other terms specified in the Company’s Code of Conduct and
Ethics, including terms applicable to former employees. The Code of Conduct and
Ethics can be accessed via this link, Code of Conduct. The Code of Conduct and
Ethics, including any future revisions to the Code of Conduct and Ethics, are
incorporated into and made a part of this Agreement as if fully set forth
herein.
(b)You acknowledge that your relationship with the Company is one of confidence
and trust such that you are, and may in the future be, privy to and/or you will
develop Confidential Information and Trade Secrets of the Company. Subject to
the provisions of subsection (k), you agree that, at all times during your
employment and after your employment with the Company terminates for any reason,
whether by you or by the Company, you will hold in strictest confidence and will
not disclose, use, or publish any Confidential Information and Trade Secrets,
except as and only to the extent such disclosure, use, or publication is
required during your employment with the Company for you to fulfill your job
duties and responsibilities to the Company. At all times during your employment
and after your termination of employment, you agree that you shall take all
reasonable precautions to prevent the inadvertent or accidental disclosure of
Confidential Information and Trade Secrets. You hereby assign to the Company any
rights you may have or acquire in Confidential Information and Trade Secrets,
whether developed by you or others, and you acknowledge and agree that all
Confidential Information and Trade Secrets shall be the sole property of the
Company and its assigns. For purposes of this Agreement, “Confidential
Information and Trade Secrets” shall mean information that the Company owns or
possesses, that the Company has developed at significant expense and effort,
that the Company uses or that is potentially useful in the business of the
Company, that the Company treats as proprietary, private, or confidential, and
that is not generally known to the public.
(c)You acknowledge that any and all Inventions that are conceived, created,
developed, designed, or reduced to practice by you, alone or with others, during
the course and/or within the scope of employment with the Company, whether
before or after the date of this Agreement, belong to the Company (“Company
Invention(s)”). You hereby irrevocably assign to the Company, without further
consideration, all right, title, and interest that you may presently have or
acquire (throughout the United States and in all foreign countries), free and
clear of all liens and encumbrances, in and to each Company Invention and each
such Company Invention shall be the sole property of the Company, whether or not
patentable, copyrightable, or otherwise legally protectable. “Inventions” as
used herein shall mean all intellectual property, ideas, processes, trademarks,
service marks, inventions, technology, computer programs, original works of
authorship, designs, formulas, discoveries, patents, copyrights, moral rights
(including but not limited to rights to attribution or integrity), and all
improvements, rights, and claims related to the foregoing.





--------------------------------------------------------------------------------





(d)You acknowledge and agree that, during your employment with the Company, and
for the 12 month period immediately following your termination of employment for
any reason, and subject to subsection (m) below (the “Restricted Period”), you
will not, without the Company’s express written consent, engage (directly or
indirectly) in any employment or business activity within the United States
whose primary business involves or is related to providing any mortgage- or real
estate-related service or product that, during your employment, the Company
provides or is actively engaged in developing through the use of Confidential
Information and Trade Secrets; provided however, the foregoing restriction shall
only apply to such service or product for which you have had access to
Confidential Information and Trade Secrets or otherwise have had active
involvement. You further agree that, given the nature of the business of the
Company and your position with the Company, a nationwide geographic scope is
appropriate and reasonable.
(e)You acknowledge and agree that, during the term of your employment by the
Company and during the Restricted Period, you shall not, directly or indirectly
through others, (i) hire or attempt to hire any employee of the Company, (ii)
solicit or attempt to solicit any employee of the Company to become an employee,
consultant, or independent contractor to, for, or of any other person or
business entity, or (iii) solicit or attempt to solicit any employee, or any
consultant or independent contractor of the Company to change or terminate his
or her relationship with the Company, unless in each case more than six months
shall have elapsed between the last day of such person’s employment or service
with the Company and the first date of such solicitation or hiring or attempt to
solicit or hire. If any employee, consultant, or independent contractor is hired
or solicited by any entity that has hired or agreed to hire you, such hiring or
solicitation shall be conclusively presumed to be a violation of this Agreement;
provided, however, that any hiring or solicitation pursuant to a general
solicitation conducted by an entity that has hired or agreed to hire you, or by
a headhunter employed by such entity, which does not involve you, shall not be a
violation of this subsection (e).
(f)You covenant and agree that, during the term of your employment by the
Company and during the Restricted Period, you shall not, either directly or
indirectly through others:
(i)solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company
provided goods or services within 12 months prior to your date of termination or
any actively sought prospective customer of the Company for the purpose of
providing such customer or actively sought prospective customer with services or
products competitive with those offered by the Company during your employment
with the Company; or
(ii)encourage any customer for whom the Company provided goods or services
within 12 months prior to your date of termination to reduce the level or amount
of business such customer conducts with the Company.
(g)Notwithstanding the foregoing, if you are employed in California, or in
another jurisdiction where the provisions of subsections (d), (e) and (f) are
otherwise prohibited by law, the following provisions shall apply:
(i)Subsection (d) above shall not apply, and instead you acknowledge and agree
that during your employment with the Company: (A) you will not engage (directly
or indirectly) in any other employment or business activity within the United
States whose primary business involves or is related to providing (1) mortgage
insurance and/or (2) any mortgage- or real estate-related service or product
that the Company provides or is actively engaged in developing through the use
of Confidential Information and Trade Secrets, and (B) you will not, without the
prior written consent of the Company, engage (directly or indirectly) in any
other employment or business activity that would tend to create an actual or
apparent conflict of interest with the Company, or undermine or interfere with
your ability to devote your best efforts and to fulfill the full-time duties and
responsibilities of your position with the Company. You further agree that,
given the nature of the business of the Company and your position with the
Company, a nationwide geographic scope is appropriate and reasonable.
(ii)Subsection (e) above shall not apply, and instead you acknowledge and agree
that during your employment with the Company and during the one year period
immediately after your termination of employment for any reason, and subject to
subsection (m) below (the “Restricted Period”), you shall not, directly or
indirectly through others, solicit, encourage, or attempt to solicit or
encourage any Service Provider to terminate or reduce the Service Provider’s
relationship or business with the Company. For the purpose of this Agreement,
“Service Provider” means persons and entities who, during your employment with
the Company, were employees, consultants, vendors, or independent contractors of
the Company.





--------------------------------------------------------------------------------





(iii)Subsection (f) above shall not apply, and instead you acknowledge and agree
that as part of your obligations under subsection (b) above, during your
employment with the Company and after your employment with the Company
terminates for any reason (whether by you or by the Company), you shall not,
either directly or indirectly through others, use or disclose any Confidential
Information and Trade Secrets in any effort to solicit, encourage, or attempt to
solicit or encourage, any Company Customer to terminate, reduce, or forego that
Company Customer’s relationship or prospective relationship with the Company.
For purposes of this Agreement, “Company Customer” means any person or entity to
whom the Company provided goods or services, or actively sought to provide goods
or services, at any time during your employment with the Company.


(h)You acknowledge and agree that the business of the Company is highly
competitive, that the Confidential Information and Trade Secrets have been
developed by the Company at significant expense and effort, and that the
restrictions contained in this Section 1 are reasonable and necessary to protect
the legitimate business interests of the Company.
(i)The parties to this Agreement acknowledge and agree that any breach by you of
any of the covenants or agreements contained in this Section 1 will result in
irreparable injury to the Company, for which money damages could not adequately
compensate the Company. Therefore, the Company shall have the right (in addition
to any other rights and remedies which it may have at law or in equity) to seek
to enforce this Section 1 and any of its provisions by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company may have for a breach, or
threatened breach, of the restrictive covenants set forth in this Section 1. You
agree that in any action in which the Company seeks injunction, specific
performance, or other equitable relief, you will not assert or contend that any
of the provisions of this Section 1 are unreasonable or otherwise unenforceable.
You irrevocably and unconditionally (i) agree that any legal proceeding arising
out of this Agreement may be brought only in the United States District Court
for the Eastern District of Pennsylvania, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Philadelphia County, Pennsylvania, (ii) consent to the sole and
exclusive jurisdiction and venue of such court in any such proceeding, and (iii)
waive any objection to the laying of venue of any such proceeding in any such
court. You also irrevocably and unconditionally consent to the service of any
process, pleadings, notices, or other papers.
(j)If any portion of the covenants or agreements contained in this Section 1, or
the application thereof, is construed to be invalid or unenforceable, the other
portions of such covenants or agreements or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 1 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Section 1 shall survive the
termination of your employment with the Company.
(k)Nothing in this Agreement, including any restrictions on the use of
Confidential Information and Trade Secrets, shall prohibit or restrict you from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the Equal Employment Opportunity Commission, the
Department of Justice, the Securities and Exchange Commission, or any other
federal, state, or local regulatory authority. To the extent permitted by law,
upon receipt of any subpoena, court order, or other legal process compelling the
disclosure of Confidential Information and Trade Secrets, you agree to give
prompt written notice to the Company so as to permit the Company to protect its
interests in confidentiality to the fullest extent possible. Please take notice
that federal law provides criminal and civil immunity to federal and state
claims for trade secret misappropriation to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.
(l)Nothing in this Agreement shall be deemed to constitute the grant of any
license or other right to you in respect of any Confidential Information and
Trade Secrets or other data, tangible property, or intellectual property of the
Company.
(m)Should a court of competent jurisdiction determine that you have violated any
of the restrictive covenants of this Agreement, then the period of your breach
of such covenant (“Violation Period”) shall stop the running of the
corresponding Restricted Period from the initial time of such violation. Once
you resume compliance with the restrictive covenant, the Restricted Period
applicable to such covenant shall be extended for a period equal to the
Violation Period so that the Company enjoys the full benefit of your compliance
with the restrictive covenant for the duration of the corresponding Restricted
Period.







--------------------------------------------------------------------------------





2.Notification. You shall notify, and the Company has the right to notify, any
person employing you as to the existence and provisions of this Agreement. In
addition, you shall be permitted to share this Agreement with a prospective
employer.
3.Duration; Nature. This Agreement is binding during your employment and shall
survive any termination of your employment. This Agreement does not bind the
Company or you to employment for any specific period of time. Nothing in this
Agreement shall be construed in any way to terminate, supersede, undermine, or
otherwise modify your “at-will” employment status, pursuant to which either you
or the Company may terminate the employment relationship at any time, with or
without cause, with or without notice.
4.No Conflicts. You are not a party to any existing agreement or employment with
an entity that would prevent you from entering into and performing this
Agreement in accordance with its terms, including, without limitation, any
agreement subjecting you to a non- competition, non-solicitation, or
confidentiality covenant, except as identified in Attachment A hereto; and you
will not enter into any other agreement that is in conflict with your
obligations under this Agreement.
5.Compliance with Law. You acknowledge that the activities of the Company are
subject to compliance with applicable laws and regulations. You agree to comply
with all applicable laws and to notify your immediate supervisor or superior of
any reason to believe that you, the Company, or any other person has violated
any law that may affect the Company or your performance of your obligations for
the Company.
6.Amendment. No modification to any provision of this Agreement will be binding
unless it is in writing and signed by both you and an authorized representative
of the Company. No waiver of any rights under this Agreement will be effective
unless in writing signed by the Company.
7.Assignment. You recognize and agree that your obligations under this Agreement
are of a personal nature and are not assignable or delegable in whole or in part
by you. The Company may assign this Agreement to any affiliate or to any
successor-in-interest (whether by sale of assets, sale of stock, merger, or
other business combination). All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors,
and permitted assigns of you and the Company.
8.Governing Law. The validity, construction, interpretation, and effect of this
Agreement shall exclusively be governed by, and determined in accordance with,
the applicable laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle.


I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION. I SIGN THIS AGREEMENT VOLUNTARILY
AND FREELY AND INTENDING TO BE LEGALLY BOUND.






Dated:______________________________ _______________________________________
Name:


Agreed and Acknowledged


RADIAN GROUP INC.






By:
Name:    Anita Scott
Title:    Chief Human Resources Officer





--------------------------------------------------------------------------------





ATTACHMENT A


Set forth below (and attached) are any prior agreements to which I am a party
that may interfere with full compliance with this Agreement, and any prior
agreements subjecting me to a non- competition, non-solicitation, or
confidentiality covenant (if none, write “NONE”):






























Dated:_________________________                ___________________________________________    
Name:





























































